Willard, J.,
dissenting:
I am compelled to dissent from the judgment of the court in this case. The challenge of the juror, Joseph Nevin, was properly overruled by the learned trial judge, and I am not inclined to depart from the rule adopted by the Supreme Court in Commonwealth v. Crossmire, 156 Pa. 304, and cases there cited. The judgment of the court below as to the qualifier tions of this juror in whose presence he appeared and by whom his manner and conduct as well as his language were scrutinized,is entitled to great weight, and should not be questioned here under the facts of this case as fully set forth in the dissenting opinion of the president judge of this court, and of Judge Wickham, in which opinions I concur.